IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00263-CR

THE STATE OF TEXAS,
                                                             Appellant
v.

TAYLOR ANN RADKE,
                                                             Appellee


                               From the County Court
                              Limestone County, Texas
                                Trial Court No. 39104


                            ABATEMENT ORDER


       The State moves to abate this appeal and to remand to the trial court for entry of

findings of fact and conclusions of law.      The State requested findings of fact and

conclusions of law after the trial court granted Defendant Taylor Ann Radke’s motions

to suppress. Although approximately two months have passed since the State filed its

request, the trial court has not entered findings of fact and conclusions of law.

       When the losing party on a motion to suppress requests findings of fact and

conclusions of law, the trial court must issue them in order for the court of appeals to
properly review the trial court’s ruling. State v. Oages, 210 S.W.3d 643, 644 (Tex. Crim.

App. 2006); State v. Cullen, 195 S.W.3d 696, 698-99 (Tex. Crim. App. 2006).

        We grant the State’s motion to abate. This appeal is abated to enable the trial court

to enter findings of fact and conclusions of law regarding the granting of Radke’s Motion

to Suppress Physical Evidence and Motion to Suppress Defendant’s Statements.

        The trial court shall, within twenty (20) days from the date of this order: (1) make

appropriate findings of fact and conclusions of law; and (2) deliver the findings of fact

and conclusions of law to the trial court clerk.

        The trial court clerk shall: (1) prepare a supplemental clerk’s record containing the

findings of fact and conclusions of law that the trial court renders; and (2) file the

supplemental clerk’s record with the Clerk of this Court within forty-five (45) days after

the date of this order.

        The Appellant’s brief will be due thirty (30) days after the supplemental clerk’s

record is filed. The Appellee’s brief will be due thirty (30) days after the Appellant’s brief

is filed.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; case abated and remanded
Order issued and filed October 2, 2019
Do not publish
RWR



State v. Radke                                                                          Page 2